Exhibit 10.16

EMPLOYMENT AGREEMENT

DATED AS OF JULY 16, 2013

BY AND BETWEEN

INFINITY RESOURCES HOLDINGS CORP. (IRHC)

AND

BRIAN DICK



--------------------------------------------------------------------------------

Table of Contents

 

1. Employment

     1   

2. Full Time Occupation and Other Activities

     1   

3. Compensation and other Benefits During Term of Employment

     1   

(a) Base Salary

     1   

(b) Bonus

     2   

(c) Stock-Based Compensation and Awards

     2   

(d) Fringe Benefits

     2   

(e) Vacation

     2   

(f) Reimbursement for Business Expenses

     2   

4. Term of Employment

     2   

(a) Employment Term

     2   

(b) Termination Under Certain Circumstances

     3   

(c) Result of Termination

     3   

5. Competition and Confidential Information

     5   

(a) Interests to be Protected

     5   

(b) Non-Competition

     6   

(c) Non-Solicitation of Employees

     6   

(d) Non-Solicitation of Customers

     7   

(e) Non-Disclosure of Confidential Information

     7   

(f) Return of Books, Records, Papers, and Equipment

     8   

(g) Assignment of Product

     8   

(h) Equitable Relief

     9   

(i) Restrictions Separable

     9   

6. Miscellaneous

     9   

(a) Notices

     9   

(b) Indulgences; Waivers

     10   

(c) Controlling Law

     11   

(d) Notification of New Employer

     11   

(e) Binding Nature of Agreement

     11   

(f) Execution in Counterpart

     11   

(g) Provisions Separable

     11   

(h) Entire Agreement

     11   

(i) Paragraph Headings

     11   

(j) Gender

     11   

(k) Number of Days

     12   

7. Successors and Assigns

     12   



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”), dated as of July 16, 2013, by and
between INFINITY RESOURCES HOLDINGS CORP. (IRHC), a Nevada corporation
(“Employer”), and BRIAN DICK (“Employee”).

WHEREAS, pursuant to a separate agreement, Employer has acquired Employee’s
interest in Quest Resource Management Group LLC (“Quest”), for which Employee
has been the Chief Executive Officer; and

WHEREAS, Employer desires Employee to serve Employer as President and Chief
Executive Officer, and Employee desires to do so, upon the terms and conditions
contained herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants set
forth in this Agreement, the parties hereto agree as follows:

1. Employment.

Employer hereby employs, and Employee hereby accepts employment, as President
and Chief Executive Officer of Employer and of such affiliates of Employer as
Employer shall designate and in such other capacities and for such other duties
and services as shall from time to time be mutually agreed upon by Employer and
Employee. Employee shall report to the Board of Directors of Employer.

2. Full Time Occupation and Other Activities.

Employee shall devote Employee’s entire business time, attention, and efforts to
the performance of Employee’s duties under this Agreement; shall serve Employer
faithfully and diligently; and shall not engage in any other employment or other
business activities while employed by Employer. Employee agrees to comply with
all of Employer’s policies in effect from time to time and to comply with all
laws, rules and regulations, including, but not limited to, those specifically
applicable to Employer. Employee agrees to travel as necessary to perform his
duties under this Agreement.

3. Compensation and other Benefits During Term of Employment.

(a) Base Salary. Employer shall pay to Employee a base salary of $325,000 per
annum to be paid in equal monthly installments, or in such other periodic
installments upon which Employer and Employee shall mutually agree, according to
the regular payroll practices of Employer, and subject to applicable,
authorized, and legally required deductions, withholdings, and taxes. By action
and in the sole discretion of the Board of Directors of Employer, the base
salary will be subject to annual review and may be increased, but not decreased
without Employee’s written approval, based on performance of Employer and
Employee.



--------------------------------------------------------------------------------

(b) Bonus. Employee shall be eligible to participate in executive compensation
programs maintained by Employer for its executive personnel. Employee also shall
be eligible to receive an annual bonus in such an amount, if any, determined by
the Board of Directors of Employer or such committee of the Board of Directors
as may be designated by the Board of Directors based upon achievement of
performance goals and any other such factors as may be deemed relevant by the
Board of Directors or committee thereof, which bonus opportunity for 2013 shall
not be less than $250,000 if the 2013 EBITDAS of Employer is at least
$5,000,000. For purposes of this Agreement, “EBITDAS” shall mean the Net Income
of Employer for any such period, plus (a) Taxes deducted in determining Net
Income, (b) any interest deducted in determining Net Income, (c) any
depreciation or amortization to the extent deducted in determining Net Income,
and (d) all stock-related charges deducted in the calculation of Net Income, in
each case adjusted to deduct all amounts related to any other company or
businesses acquired by Employer or its subsidiaries after the date of this
Agreement. For purposes of this Agreement, “Net Income” means, for any of the
foregoing periods, the net income (or loss) for Employer, determined in
accordance with GAAP, all as determined by the independent auditor of Employer
and as reported to the Securities and Exchange Commission.

(c) Stock-Based Compensation and Awards. Employee may receive annual stock-based
compensation awards, with the amount of such awards granted and the terms and
conditions thereof to be determined from time to time by and in the sole
discretion of the Board of Directors of Employer or a committee thereof.

(d) Fringe Benefits. Employee shall receive a car allowance of $750 per month.
Employee also shall be entitled to participate in any group insurance, pension,
retirement, vacation, expense reimbursement, and other plans, programs, and
benefits approved by the Board of Directors or a duly constituted committee of
the Board of Directors and made available from time to time to executive
employees of Employer generally during the term of Employee’s employment
hereunder. The foregoing shall not obligate Employer to adopt or maintain any
particular plan, program, or benefit.

(e) Vacation. Employee shall be entitled to a paid vacation in accordance with
the applicable policies of Employer in effect from time to time.

(f) Reimbursement for Business Expenses. Employer shall reimburse Employee for
all travel, entertainment, and other ordinary and necessary business expenses
incurred by Employee in connection with the business of Employer and Employee’s
duties under this Agreement. The term “business expenses” shall not include any
item not deductible in whole or in part by Employer for federal income tax
purposes. To obtain reimbursement, Employee shall submit to Employer receipts,
bills, or sales slips for the expenses incurred. Reimbursements shall be made by
Employer monthly within 10 days of presentation by Employee of evidence of the
expenses incurred.

4. Term of Employment.

(a) Employment Term. The term of employment under this Agreement shall be for a
period commencing as of the date of this Agreement and continuing until the date
that is five (5) years from the date of this Agreement (the “Employment Term”),
unless earlier terminated pursuant to Section 4(b) below.

 

2



--------------------------------------------------------------------------------

(b) Termination Under Certain Circumstances. Notwithstanding anything to the
contrary herein contained:

(i) Death. Employee’s employment shall be automatically terminated, without
notice, effective upon the date of Employee’s death.

(ii) Disability If Employee shall fail, for a period of more than sixty
(60) consecutive days, or for ninety (90) days within any 180-day period, to
perform any of Employee’s duties under this Agreement as the result of illness
or other incapacity, Employer, at its option, in its sole discretion, and upon
written notice to Employee, may terminate Employee’s employment effective on the
date of that notice, or at any other date as specified in the notice.

(iii) Unilateral Decision of Employer Employer, at its option and in its sole
discretion, upon written notice to Employee, may terminate Employee’s employment
effective on the date of that notice or at any other date as specified in the
notice.

(iv) Unilateral Decision by Employee. Employee, at Employee’s option and upon
written notice to Employer, may terminate Employee’s employment effective on the
date of that notice or at any other date as specified in the notice.

(v) Certain Acts. If Employee engages in an act or acts involving (A) a crime,
moral turpitude, fraud, or dishonesty, (B) willful dishonesty, fraud, or
misconduct with respect to the business or affairs of Employer, or (C) a
material breach by Employee of this Agreement, Employer, at its option and upon
written notice to Employee, may terminate Employee’s employment effective on the
date of that notice or at any other date as specified in the notice.

(vi) Change in Control. In the event of a “Change in Control” of Employer (as
defined below), Employee, at Employee’s option and upon written notice to
Employer, may terminate Employee’s employment effective on the date of the
notice (which shall not constitute a unilateral decision by Employee under
Section 4(b)(iv) above) unless (A) the provisions of this Agreement remain in
full force and effect as to Employee and (B) Employee suffers no reduction in
Employee’s status, duties, authority, or compensation following such Change in
Control, provided that Employee will be considered to suffer a reduction in
Employee’s status, duties, authority, if, after the Change in Control,
(1) Employee is not the President and Chief Executive Officer of the company
that succeeds to the business of Employer, or (2) such company terminates
Employee or reduces Employee’s status, duties, authority, or compensation within
one year of the Change in Control.

(c) Result of Termination.

(i) Except as otherwise set forth in this Agreement, in the event of the
termination of Employee’s employment pursuant to Sections 4(b)(i) (“Death”),
(b)(ii) (“Disability”), 4(b)(iv) (“Unilateral Decision by Employee”), or 4(b)(v)
(“Certain Acts”) above, Employee shall receive no further compensation under
this Agreement.

 

3



--------------------------------------------------------------------------------

(ii) In the event of the termination of Employee’s employment pursuant to
Section 4(b)(iii) (“Unilateral Decision of Employer”) above, Employee shall for
a period equal to the lesser of (1) twenty-four (24) months after the effective
date of the termination or (2) the remainder of the Employment Term,
(A) continue to receive Employee’s base salary as provided in Section 3(a)
above; and (B) receive coverage under Employer’s medical plan to the extent
provided for Employee pursuant to Section 3(d) above at the effective date of
the termination.

(iii) In the event of the termination of Employee’s employment pursuant to
Section 4(b)(vi) (“Change in Control”) above, Employee shall for a period of
twenty-four (24) months after the effective date of the termination,
(A) continue to receive Employee’s base salary as provided in Section 3(a)
above; and (B), at Employer’s option, either (x) receive coverage under
Employer’s medical plan to the extent provided for Employee pursuant to
Section 3(d) above at the effective date of the termination, or, (y) receive
reimbursement for the COBRA premium for such coverage through the earlier of
such 24-month period or the COBRA eligibility period. In addition, all unvested
stock-based compensation held by Employee in his capacity as Employee on the
effective date of the termination shall vest as of the effective date of such
termination.

(iv) In the event of the termination of Employee’s employment pursuant to
Sections 4(b)(i) (“Death”), 4(b)(ii) (“Disability”), 4(b)(iii) (“Unilateral
Decision of Employer”), or 4(b)(vi) (“Change in Control”) above, Employee or his
estate shall receive, for the fiscal year of the notice of termination, any
earned bonus, on a pro-rated basis, based on the performance goals actually
achieved for the fiscal year of the notice of termination, as determined in the
sole discretion of the Board of Directors of Employer, at the time such bonuses
are paid to other employees.

(v) Notwithstanding any other provision in this Agreement to the contrary, as a
condition precedent to receiving any post-termination benefits or payments
identified in Sections 4(c)(ii), (iii) and (iv) set forth in this Agreement,
Employee agrees to execute (and not revoke) a severance and release agreement
acceptable to Employer (the “Release”). If Employee fails to execute and deliver
the Release, or revokes the Release, Executive agrees that he shall not be
entitled to receive any such post-termination benefit or payment. For purposes
of this Agreement, the Release shall be considered to have been executed by
Employee if it is signed by his legal representative in the case of legal
incompetence or on behalf of Employee’s estate in the case of his death.

 

4



--------------------------------------------------------------------------------

Any payments made by Employer pursuant to this Section 4(c) (other than the
payment, if any, described in Section 4(c)(iv)) shall be paid on a monthly basis
beginning on the first payroll date following Employee’s Separation from Service
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), and not in a lump sum and shall be treated as a series
of separate payments for purposes of Section 409A. Employee shall receive no
additional compensation following any termination except as provided herein. In
the event of any termination, Employee shall resign all positions (including
positions on the Board of Directors) with Employer and its subsidiaries. If
Employee is a “specified employee” within the meaning of Section 409A, then
payments shall not commence until six months following Employee’s separation
from service to the extent necessary to avoid the imposition of the additional
20% tax under Section 409A (and in the case of installment payments, the first
payment shall include all installment payments required by this subsection that
otherwise would have been made during such six-month period). If the payment
described in Section 4(c)(vi) must be delayed for six months pursuant to the
preceding sentence, Employee shall bear the full cost of such payment during
such delay period. Upon the date such payment would otherwise commence, Employer
shall reimburse Employee for such payments, to the extent that such payments
otherwise would have been paid by Employer had such payments commenced upon
Employee’s termination of employment. Any remaining payments shall be provided
by Employer in accordance with the schedule and procedures specified herein.
This Agreement is intended to satisfy the requirements of Section 409A with
respect to amounts subject thereto, and shall be interpreted and construed
consistent with such intent. Except as provided otherwise herein, no
reimbursement payable to Employee pursuant to any provisions of this Agreement
or pursuant to any plan or arrangement of Employer shall be paid later than the
last day of the calendar year following the calendar year in which the related
expense was incurred, and no such reimbursement during any calendar year shall
affect the amounts eligible for reimbursement in any other calendar year,
except, in each case, to the extent that the right to reimbursement does not
provide for a “deferral of compensation” within the meaning of Section 409A.

5. Competition and Confidential Information.

(a) Interests to be Protected. The parties acknowledge that Employee will
perform essential services for Employer, its employees, and its owners during
the term of Employee’s employment with Employer. Employee will be exposed to,
have access to, and work with, a considerable amount of Confidential Information
(as defined below). The parties also expressly recognize and acknowledge that
the personnel of Employer have been trained by, and are valuable to, Employer
and that Employer will incur substantial recruiting and training expenses if
Employer must hire new personnel or retrain existing personnel to fill
vacancies. The parties expressly recognize that it could seriously impair the
goodwill and diminish the value of Employer’s business should Employee compete
with Employer in any manner whatsoever. The parties acknowledge that these
covenants have an extended duration; however, they agree that the covenants are
reasonable and are necessary for the protection of Employer, its owners, and
employees. For these and other reasons, and the fact that there are many other
employment opportunities available to Employee if his employment is terminated,
the parties are in full and complete agreement that the following restrictive
covenants are fair and reasonable and are entered into freely, voluntarily, and
knowingly. Furthermore, each party was given the opportunity to consult with
independent legal counsel before entering into this Agreement.

 

5



--------------------------------------------------------------------------------

(b) Non-Competition. During the term of Employee’s employment with Employer and
for the period equal to the longer of twelve (12) months after the termination
of Employee’s employment with Employer, regardless of the reason therefor, and
the period during which Employee receives cash severance pursuant to
Section 4(c) (the “Non-Competition Period”) Employee (whether directly or
indirectly, as owner, principal, agent, stockholder, director, officer, manager,
employee, partner, member, participant, consultant, advisor, independent
contractor, or in any other capacity) shall not engage or become financially
interested in any Competitive Business within the Restricted Territory (defined
below). As used herein, the term “Competitive Business” shall mean any
individual, including on Employee’s own behalf, business, partnership,
corporation, limited liability company, association, or other entity that sells
or provides or attempts to sell or provide products or services that are the
same, substantially similar to, or in competition with the products or services
sold or provided by, contemplated by, or identified as a potential area of
business by Employer as of the date of the termination of this Agreement. For
further clarification, Competitive Business shall include, but not necessarily
be limited to, the following entities known to Employer to be a Competitive
Business: Safety-Kleen/Clean Harbors, Waste Management, Republic Services,
Rubicon, River Road, Rock Tenn, Liberty Tire Recycling, Lakin Tire Recycling,
Darling International, Griffin, Five Winds, Earth Shift and Pure Strategies. The
term “Restricted Territory” shall mean any state or territory of the United
States in which Employer’s Customers (defined below) are located, have
operations in, or in which Employer has provided services or consummated sales
to such Customers at any time during the Non-Competition Period. The term
“engage in” shall include, but shall not be limited to, activities, whether
direct or indirect, as proprietor, partner, stockholder, director, officer,
principal, member, agent, employee, consultant, or lender; provided, however,
that the ownership of not more than three (3) percent in the aggregate by
Employee of the stock of a publicly held corporation shall not be included in
such term.

Notwithstanding the foregoing, if there is an Event of Default (as therein
defined) on the Convertible Secured Promissory Note executed by Employer as
maker and by Employee as payee in conjunction with the purchase of Employee’s
membership interest in Quest, then (i) Employee’s performance of services
similar to those provided by Company in the one (1) year period prior to the
transfer of Employee’s membership interest in Quest or (ii) Employee’s ownership
in an entity that provides services as Quest had been providing in the one
(1) year period prior to the transfer of Employee’s membership interest in Quest
shall not be deemed to be engaging in or becoming financially interested in a
Competitive Business for purposes of this Agreement. In the event that Employee
engages in any of the activities set forth in this paragraph upon an Event of
Default on the Convertible Secured Promissory Note, Employee shall immediately
resign from all director, officer, or employee positions held with Employer
and/or its subsidiaries pursuant to Section 4(b)(iv) hereof.

(c) Non-Solicitation of Employees. During the term of Employee’s employment and
for a period of twenty-four (24) months after the termination of Employee’s
employment with Employer, regardless of the reason therefor, Employee shall not
directly or indirectly, for Employee, or on behalf of, or in conjunction with,
any other person, business, firm, company, partnership, limited liability
company, corporation, or governmental entity, solicit for employment, seek to
hire, or hire any person or persons who is employed by or was employed by
Employer within twelve (12) months of the termination of Employee’s employment
for the purpose of having any such employee engage in services that are the same
as or similar or related to the services that such employee provided for
Employer.

 

6



--------------------------------------------------------------------------------

(d) Non-Solicitation of Customers. During the term of Employee’s employment and
for a period of twenty-four (24) months after the termination of Employee’s
employment with Employer, regardless of the reason therefor, Employee shall not,
either for Employee or for any other person, business, company, partnership,
limited liability company, corporation, or other entity, for any reason, either
directly or indirectly, call on or attempt to call on, contact or attempt to
contact, solicit or attempt to solicit, assist in the solicitation of or attempt
to assist in the solicitation of, take away or attempt to take away, divert away
or attempt to divert away, any Customer of Employer, including, but not limited
to, any Customer who became or becomes a Customer of Employer through Employee’s
efforts or contacts, for the purpose of providing similar products or services
as provided by Employer. For the purpose of this Section, “Customer” means
Employer’s current principal customers, consisting of Walmart, Aramark, CNH,
Sam’s Club, Mary Kay US Airways, First Transforming Travel, AutoNation, Carmax,
Jones Lange LaSalle, Garda, Greyhound, AT&T, AAFES, Old Dominion Freight Line,
FedEx, Hendric Autogroup, Simon Malls, Pactiv, and International Paper as well
as any other person, company, corporation, partnership, limited liability
company, business, educational institution, charitable organization,
not-for-profit organization, governmental unit, or other entity that is or was
an actual or prospective Customer of Employer during Employee’s employment with
Employer. Notwithstanding the foregoing, if there is an Event of Default on such
Convertible Secured Promissory Note, Employee may continue to solicit, contact,
canvas, contract with, and provide services to Customers who were customers of
Quest in the one (1) year period prior to the transfer of Empoyee’s membership
interest in Quest. In the event that Employee engages in any of the activities
set forth in this paragraph upon an Event of Default on the Convertible Secured
Promissory Note, Employee shall immediately resign from all director, officer,
or employee positions held with Employer and/or its subsidiaries pursuant to
Section 4(b)(iv) hereof.

(e) Non-Disclosure of Confidential Information. Employee agrees that Employer’s
products, services, and methods of doing business are unique, and that Employer
has a legitimate business interest in protecting its Confidential Information
(as defined below). Employer, therefore, is unwilling to enter into and perform
this Agreement unless Employee enters into the agreements contained in this
Section and its subsections. To induce Employer to enter into this Agreement,
Employee agrees as follows: Employee acknowledges that (i) Employer’s products
and services are unique; (ii) Employer’s business is “relationship based”;
(iii) through great effort and at incalculable expense, Employer has developed
and maintained and can and will continue to develop and maintain invaluable
business relationships (contractual and prospective) with Employer’s customers
or clients, as well as service and product providers and vendors, and
individuals who are employed by or represent the foregoing (collectively,
“Business Relationships”); and (iv) in the course of Employee’s employment with
Employer, Employee became or will become aware of and familiar with proprietary,
secret, and Confidential Information relating to Employer’s business. This
“Confidential Information” includes, but is not limited to, methods, designs,
and other information related to Employer’s products and services, proprietary
software systems, information concerning internal business operations, including
expansion and business development plans, financial results of operations and
projections of financial performance, contractual and prospective Business
Relationships, financial data and records, marketing plans, procedures, client
lists, information, and requirements, vendor lists, information and
requirements, compilations of information, programming strategies and
techniques, methods of doing business, design systems, business strategy plans,
and other documents and information that are used in the operation, technology,
development, and other and business dealings of Employer. Employee covenants and
agrees that all of the foregoing information is required to be maintained in
confidence for the continued success of Employer, all of which proprietary,
secret, or confidential information constitutes “Trade Secrets” as that phrase
is defined and applied under any applicable law. Employee further covenants and
agrees that Employer’s Trade Secrets will not be misappropriated by Employee at
any time, and will remain the sole and exclusive property of Employer at all
times, including after termination of any consulting relationship between
Employee and Employer, and that Employee will not, without the prior written
consent of Employer, at any time during or after Employee’s employment with
Employer, directly or indirectly, (v) misappropriate or otherwise make any use
of such Trade Secrets or Confidential Information; or (w) release or otherwise
divulge such Trade Secrets or any other proprietary, secret, or Confidential
Information of Employer to any third party. Notwithstanding anything set forth
in this Section, Employee shall not be deemed to be in breach of this Section if
Employee: (x) discloses information pursuant to express written authorization of
Employer; (y) discloses information already in the public domain, provided such
information was not wrongfully disclosed into the public domain in the first
instance; or (z) discloses information to any governmental authority or court,
pursuant to a duty imposed by law (provided, however, that Employee shall notify
Employer of the disclosure at least five (5) business days prior to such
disclosure). Notwithstanding the foregoing, if there is an Event of Default on
such Convertible Secured Promissory Note, Employee may utilize Confidential
Information that was already known to Employee prior to the transfer of
Employee’s membership interest in Quest. In the event that Employee utilizes the
Confidential Information upon an Event of Default on the Convertible Secured
Promissory Note, Employee shall immediately resign from all director, officer,
or employee positions held with Employer and/or its subsidiaries pursuant to
Section 4(b)(iv) hereof.

 

7



--------------------------------------------------------------------------------

(f) Return of Books, Records, Papers, and Equipment. At any time as requested by
Employer, or upon the termination of Employee’s employment with Employer for any
reason, Employee shall deliver promptly to Employer all files, lists, books,
records, manuals, memoranda, drawings, and specifications; all cost, pricing,
and other financial data; all other written or printed materials and computers,
cell phones, PDAs, and other equipment that are the property of Employer (and
any copies of them); and all other materials that may contain Confidential
Information relating to the business of Employer, which Employee may then have
in Employee’s possession or control, whether prepared by Employee or not.

(g) Assignment of Product.

(i) It is fully understood by Employee that the results of all services
performed by Employee during the term of this Agreement belong solely to
Employer. Employee hereby assigns to Employer all right and title to any
discovery, production, invention, improvement, modification, device,
information, or process related in any way to Employer’s business (collectively,
the “Product”), which Employee may develop or discover during Employee’s
employment with Employer. Employee agrees and understands that this assignment
is binding without relation to the location of the Product and includes any
Product developed off of Employer’s premises, including, but not limited to,
work done by Employee on Employee’s own time, at Employee’s residence or
elsewhere during the term of this Agreement. This assignment shall survive
Employee’s termination of employment for six (6) months, and without limit if
the Product relates to or uses Employer’s Confidential Information or Trade
Secrets.

(ii) In connection with any of the Product referred to in Section 5(g)(i),
Employee will promptly disclose such Product to Employer and Employee will, if
deemed necessary by Employer and on Employer’s request, promptly execute a
specific assignment of title to Employer and such other documents as may
reasonably be requested by Employer for the purpose of vesting, confirming, or
securing Employer title to the Product, and Employee will do anything else
reasonably necessary to enable Employer to secure a patent, copyright, or other
form of protection thereof in the United States and in other countries even
after the termination of Employee’s employment with Employer.

 

8



--------------------------------------------------------------------------------

(iii) Employee has identified on Schedule 1 of this Agreement all Product not
assigned by this section, if any, in which Employee has any right, title, or
interest, and which were made, conceived, or written wholly or in part by
Employee prior to his employment with Employer and which relate to the actual or
anticipated business, research, or development of Employer. If Employee does not
have any to identify, Employee has written or typed “none” on this line: NONE.
Employee represents that he is not a party to any agreements which would limit
his ability to assign Product as provided for in this Agreement.

(h) Equitable Relief. In the event a violation of any of the restrictions
contained in this Section occurs, Employer shall be entitled to preliminary and
permanent injunctive relief (without being required to post bond), reasonable
attorneys’ fees, and damages and an equitable accounting of all earnings,
profits, and other benefits arising from such violation, which right shall be
cumulative and in addition to any other rights or remedies to which Employer may
be entitled. In the event of a violation of any provision of subsection (b),
(c), or (d) of this Section, the period for which those provisions would remain
in effect shall be extended for a period of time equal to that period beginning
when such violation commenced and ending when the activities constituting such
violation shall have been finally terminated in good faith.

(i) Restrictions Separable. If the scope of any provision of this Agreement
(whether in this Section 5 or otherwise) is found by a Court to be too broad to
permit enforcement to its full extent, then such provision shall be enforced to
the maximum extent permitted by law. The parties agree that the scope of any
provision of this Agreement may be modified by a judge in any proceeding to
enforce this Agreement, so that such provision can be enforced to the maximum
extent permitted by law. Each and every restriction set forth in this Section 5
is independent and severable from the others, and no such restriction shall be
rendered unenforceable by virtue of the fact that, for any reason, any other or
others of them may be unenforceable in whole or in part.

6. Miscellaneous.

(a) Notices. All notices, requests, demands, and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given, made, and received (i) if personally delivered, on the
date of delivery, (ii) if by facsimile or e-mail transmission, upon receipt,
(iii) if mailed, three (3) days after deposit in the United States mail,
registered or certified, return receipt requested, postage prepaid, and
addressed as provided below, or (iv) if by a courier delivery service providing
overnight or “next-day” delivery, on the next business day after deposit with
such service addressed as follows:

 

  (i) If to Employer:

c/o Infinity Resources Holdings Corp.

1375 North Scottsdale Road, Suite 140

Scottsdale, Arizona 85257

Attention: Chairman of the Board

Phone: (480) 729-6612

Fax: (480) 889-2660

E-mail: mas917@gmail.com

 

9



--------------------------------------------------------------------------------

with a copy given in the manner

prescribed above, to:

Greenberg Traurig, LLP

2375 East Camelback Road, Suite 700

Phoenix, Arizona 85016

Attention: Robert S. Kant, Esq.

Phone: (602) 445-8302

Facsimile: (602) 445-8100

E-Mail: kantr@gtlaw.com

 

  (ii) If to Employee:

6175 Main Street, Suite 420

Frisco, Texas 75034

Phone: (972) 464-0004

Fax: (972) 464-0015

E-mail: briand@questrmg.com

with a copy given in the manner

prescribed above, to:

Jordan, Houser & Flournoy, LLP

2591 North Dallas Parkway, Suite 408

Frisco, Texas 75034

Attention: Cynthia Hurley, Esq.

Phone: (972) 668-6810

Fax: (214) 618-9723

E-mail: churley@jhflegal.com

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 6 for the giving of notice.

(b) Indulgences; Waivers. Neither any failure nor any delay on the part of
either party to exercise any right, remedy, power, or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power, or privilege preclude any other or further
exercise of the same or of any other right, remedy, power, or privilege, nor
shall any waiver of any right, remedy, power, or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power, or privilege
with respect to any other occurrence. No waiver shall be binding unless executed
in writing by the party making the waiver.

 

10



--------------------------------------------------------------------------------

(c) Controlling Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement, shall be governed by and construed
in accordance with the laws of the state of Texas, notwithstanding any Texas or
other conflict-of- interest provisions to the contrary. Venue for any action
arising out of this Agreement or the employment relationship shall be brought
only in courts of competent jurisdiction in Collin County, Texas.

(d) Notification of New Employer. Upon termination of this Agreement for any
reason, Employee hereby consents to the notification by Employer to Employee’s
new employer of Employee’s rights and obligations under this Agreement. In
addition, in the event that Employee plans to render services to a company that
works in a similar field as Employer, Employee agrees to provide Employer with
as much notice as possible of Employee’s intention to join that company or
business but in no event will Employee provide less than sixty (60) days’ notice
of that intention; provided, however, the provision of such notice and
Employer’s receipt thereof shall not constitute a waiver of any breach of any
provision of this Agreement.

(e) Binding Nature of Agreement. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, personal
representatives, successors, and assigns, except that no party may assign or
transfer such party’s rights or obligations under this Agreement without the
prior written consent of the other party.

(f) Execution in Counterpart. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of the parties reflected hereon as the signatories.

(g) Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

(h) Entire Agreement. Except as herein contained, this Agreement contains the
entire understanding between the parties hereto with respect to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings, inducements, and conditions, express or implied, oral or
written, including any employment terms, conditions, or provisions under the
Limited Liability Company Agreement of Employer, dated September 2008, and any
modifications thereto, which shall no longer have any force or effect. The
express terms hereof control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms hereof. This Agreement may
not be modified or amended other than by an agreement in writing.

(i) Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

(j) Gender. Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine, or neuter, as the context
requires.

 

11



--------------------------------------------------------------------------------

(k) Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays, and
holidays; provided, however, that if the final day of any time period falls on a
Saturday, Sunday, or holiday, then the final day shall be deemed to be the next
day that is not a Saturday, Sunday, or holiday.

7. Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the parties hereto; provided that because the obligations of
Employee hereunder involve the performance of personal services, such
obligations shall not be delegated by Employee. For purposes of this Agreement,
successors and assigns shall include, but not be limited to, any individual,
corporation, trust, partnership, or other entity that acquires a majority of the
stock or assets of Employer by sale, merger, consolidation, liquidation, or
other form of transfer. Employer will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of Employer to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that Employer would be required to perform it if no such succession had taken
place. Without limiting the foregoing, unless the context otherwise requires,
the term “Employer” includes all subsidiaries of Employer.

Signature Page Follows

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

INFINITY RESOURCES HOLDINGS CORP. By:   /s/ Mitchell A. Saltz   Mitchell A.
Saltz, Chairman of the Board

 

/s/ Brian Dick BRIAN DICK

Signature Page to Employment Agreement